NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 9, 2019*
                                    Decided May 10, 2019

                                            Before

                            JOEL M. FLAUM, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

                            MICHAEL Y. SCUDDER, Circuit Judge

No. 18‐3451

ERIN EILER,                                          Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Southern District of Indiana,
                                                     Indianapolis Division.
       v.
                                                     No. 1:16‐cv‐285‐WTL‐DML
KEVIN K. McALEENAN,
Acting Secretary of Homeland Security, et al.,       William T. Lawrence,
       Defendants‐Appellees.                         Judge.



                                          ORDER

       Erin Eiler brings this suit for employment discrimination against Covenant
Aviation Security, which fired her as a baggage screener in 2009, and the federal
Transportation Security Administration, which refused to hire her three years later. As
relevant to this appeal, the district court correctly dismissed claims against Covenant


       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18‐3451                                                                           Page 2

for failure to pursue administrative remedies, dismissed other allegations for failure to
state a legal claim, and properly entered summary judgment for the federal defendants
on the rest of the case. Therefore, we affirm.

        We describe the facts as the defendants presented and supported them in
moving for summary judgment because Eiler neither responded to nor contested them,
and we construe them in Eiler’s favor. See S.D. Ind. L.R. 56‐1(f); Cracco v. Vitran Express.,
Inc., 559 F.3d 625, 632 (7th Cir. 2009). Eiler worked for one month in 2009 as an at‐will
baggage screener at a small airport. Her employer, Covenant Aviation Security,
operated under contract with the Transportation Security Administration. Covenant
fired her because she was unwilling to work in baggage. Three years later, Eiler applied
to work for the TSA as a transportation security officer. Because a background check
revealed her significant adverse credit history, the TSA declined to hire her.

       Soon after, Eiler filed an administrative charge with the Equal Employment
Opportunity Commission against only the TSA. She alleged that the TSA had
discriminated against her by firing her in 2009 and refusing to hire her in 2012. An
administrative judge dismissed her charge, and the EEOC approved the dismissal. The
EEOC ruled that Eiler had not timely pursued her allegations about the 2009 discharge,
and, in any case, she had not been an employee of the TSA. Also, the EEOC explained,
Eiler had failed to support with adequate evidence her claim about events in 2012.

        Eiler then sued the Secretary of Homeland Security (who oversees the TSA),
other federal entities, and Covenant for race, disability, and age discrimination under
several federal laws. On Covenant’s motion, the district court dismissed Covenant
because, as Eiler conceded, she had not named Covenant in her EEOC charge and thus
had not pursued administrative remedies against it, as federal laws required. As to the
Secretary and other federal defendants, the district court dismissed for failure to state a
claim Eiler’s allegations under the laws she had invoked against them: the Equal Pay
Act, 29 U.S.C. § 206(d); the Americans with Disabilities Act, 42 U.S.C. § 12112; the Age
Discrimination in Employment Act, 29 U.S.C. § 633a; the Rehabilitation Act, 29 U.S.C.
§ 794; and 42 U.S.C. § 1981. Finally, the district court entered summary judgment for the
Secretary on Eiler’s claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e, et seq. It ruled that Eiler was not a TSA employee in 2009, and that she had
provided no evidence on which a reasonable jury could conclude that the TSA refused
to hire her in 2012 because she belonged to a protected class.
No. 18‐3451                                                                            Page 3

        On appeal Eiler argues only that, in dismissing Covenant, the district court erred
by failing to consider her evidence of Covenant’s wrongdoing. But Covenant was
properly dismissed because Eiler had not pursued her administrative remedies against
it. Before bringing a Title VII, ADEA, or ADA suit against Covenant for race, age, or
disability discrimination, Eiler needed to name Covenant in an EEOC charge filed
within 300 days of the unlawful practice. See 42 U.S.C. § 2000e‐5(e); Groesch v. City of
Springfield, 635 F.3d 1020, 1024 n.2 (7th Cir. 2011) (Title VII); Flannery v. Recording Indus.
Assʹn of Am., 354 F.3d 632, 637 (7th Cir. 2004) (ADEA and ADA). Eiler concedes that she
did not, and her attachments to her amended complaint and response to Covenantʹs
motion to dismiss confirm this concession. (Because she offered these documents, we
may consider them in reviewing the district court’s dismissal. See Tobey v. Chibucos, 890
F.3d 634, 648 (7th Cir. 2018); FED. R. CIV. P. 10(c).) Eiler has thus presented “facts that
establish an impenetrable defense to [her] claims.” See Tamayo v. Blagojevich, 526 F.3d
1074, 1086 (7th Cir. 2008). Eiler responds that, because the EEOC’s dismissal order
mentions that Covenant fired her in 2009, she did not need to name it in her EEOC
charge. But she was required to give the EEOC reason to investigate a charge of
discrimination against Covenant, not merely to mention Covenant. See Alam v. Miller
Brewing Co., 709 F.3d 662, 667 (7th Cir. 2013). By not naming Covenant, she did not
properly exhaust administrative remedies for the claim, and the district court properly
dismissed it.

        We see no arguments in Eiler’s brief regarding the TSA and the other federal
defendants, but any potential arguments would fail on the record before the district
court. First, she offered no evidence to show she was a federal employee in 2009 or that
the TSA refused to hire her in 2012 because of her bad credit history. Thus, a reasonable
jury could not return a verdict in her favor. Daugherty v. Page, 906 F.3d 606, 610 (7th Cir.
2018). Second, the district court rightly dismissed her other allegations against the
federal defendants for failure to state a claim. Her age‐discrimination claim failed
because, when she was not hired in 2012, she was only 34 years old. See 29 U.S.C.
§ 631(a) (“The prohibitions in this chapter shall be limited to individuals who are at
least 40 years of age.”). She did not state a claim under 42 U.S.C. § 1981 because the
statute does not apply to actions taken under color of federal law. See Davis v. U.S. Dep’t
of Justice, 204 F.3d 723, 725 (7th Cir. 2000). Her claim under the Rehabilitation Act failed
because the Act does not apply to security screeners. See Joren v. Napolitano, 633 F.3d
1144, 1146 (7th Cir. 2011). And her claim under the Equal Pay Act was rightly dismissed
because she alleged no gender‐based discrimination in pay.
No. 18‐3451                                                                  Page 4

      We have reviewed Eiler’s remaining arguments, but none has merit.

                                                                          AFFIRMED